DETAILED ACTION
Applicant’s response, filed 12 April 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 April 2021 has been entered.

Status of Claims
Claims 17-20 are cancelled.
Claims 1-16 are pending.
Claims 1-16 are rejected.
Claims 1 and 9 are objected to.

Specification
The amendments to the specification received 12 April 2021 have been entered.
The objection to the specification in the Office action mailed 11 Jan. 2021 has been withdrawn in view of the amendments to the specification received 12 April 2021.
Claim Objections
The objection to claims 1, 9, 17 in the Office action mailed 11 Jan. 2021 has been withdrawn in view of claim amendments received 12 April 2021.
Claims 1 and 9 are objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claims 1 and 9 recite “determining one or more optimum clusters…, wherein each of the optimum clusters is associated with a homopolymer length” in the sixth limitation of the claims, which is a grammatical error and should recite “…each of the optimum clusters are associated…”.
Claim 9 recites “…initializing mean values…for the given flow based an expected value…” in the fifth limitation of the claim, which is a typographical error and should recite “….based on an expected value…”.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments regarding the objection to the claims at pg. 8, para. 3-4 have been fully considered but they do not pertain to the newly recited objection set forth above.

Claim Interpretation
Claims 1 and 9 recite “flow space”. The specification at para. [0038] defines flow space to be a representation of the incorporation event or non-incorporation event for a particular nucleotide flow, and provides an example of a flow space as a series of values representing a nucleotide 
Claims 1 and 9 recite “base space”. The specification at para. [0038] defines base space to refer to a representation of the sequence of nucleotides. Therefore, “base space” is interpreted to mean to a representation of the sequence of nucleotides.
Claims 1 and 9 recite “determining one or more optimum clusters for a set of flow space signal measurements”. The specification discloses a histogram of the flow space signal measurements and shows 3 clusters corresponding to the data ([0047]; FIG. 5). Therefore the “optimum clusters” will be interpreted as optimum clusters of data. 

Claim Rejections - 35 USC § 112(a)
The rejection of claims 1-20 under 35 U.S.C. 112(a) in the Office action mailed 11 Jan. 2021 has been withdrawn in view of claim amendments and/or cancellations received 12 April 2021.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.
Claim 9, and claims dependent therefrom, recite “A system for nucleic acid sequence analysis, comprising a processor configured to execute instructions…including: amplifying a target region of a nucleic acid sample….; sequencing the amplicons to generate a plurality of nucleic acid 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of recite “A system for nucleic acid sequence analysis, comprising a processor configured to execute instructions…including: amplifying a target region of a nucleic acid sample….; sequencing the amplicons to generate a plurality of nucleic acid sequence reads….” recited in claim 9 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Response to Arguments
Applicant’s arguments regarding 35 U.S.C. 112(a) at pg. 8, para. 5 to pg. 9, para. 1 have been fully considered but they do not pertain to the new ground of rejection under 35 U.S.C. 112(a) set forth above.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is newly recited and/or newly recited and necessitated by claim amendment.
Claims 1 and 9, and claims dependent therefrom, are indefinite for recitation of “…receiving a plurality of flow space signal measurements corresponding to the set of repeat region sequences associated with the marker region” in the fourth limitation of the claims. Claims 1 and 9 previously recite “sequencing the amplicons to generate a plurality of nucleic acid sequence reads….; for each of the sequence reads, aligning at least a portion…to form a set of repeat region sequences…associated with the marker region”. Given claims 1 and 9 involve sequencing a nucleic acid sample to produce sequence reads for the repeat region sequences associated with the marker region, it’s unclear if the received plurality of flow space signal measurements corresponding to the set of repeat region sequences is intended to be flow space signal measurements that were measured from the sequencing of the amplicons, or if the flow space signal measurements are intended to be generated from a different sequence reaction, but for the same marker region (e.g. in a different nucleic acid sample) that contains the repeat region sequences. As such, the metes and bounds of the claims are unclear. For purpose of examination, the received flow space signal measurements are interpreted to be from the sequenced amplicons. 
Claims 1 and 9 are indefinite for recitation of “…initializing mean values for initial clusters…, wherein each initial cluster corresponds to each initial homopolymer length observed in a base space” in the fifth limitation of the claims. It’s unclear if the wherein clause is intended to further limit each initial cluster to correspond to every initial homopolymer length observed in a base space, or if each initial cluster is intended to correspond to a different one of initial homopolymer lengths observed in a base space, such that, collectively, each of the initial clusters correspond to each initial homopolymer length.  As such, the metes and bounds of the claim are unclear. It 
Claim 9, and claims dependent therefrom, are indefinite for recitation of “A system for nucleic acid sequence analysis, comprising a processor configured to execute instructions…including: amplifying a target region of a nucleic acid sample….; sequencing the amplicons to generate a plurality of nucleic acid sequence reads….”. However, a system comprising only a processor is not capable of amplifying a region in a nucleic acid sample to produce amplicons or sequencing the amplicons to generate sequencing reads. Therefore, these limitations add a process step beyond what a computer can perform, resulting in a claim that is both a system and a process, and rendering the claim indefinite. See MPEP 2173.05(p). It is noted Applicant’s specification at para. [0072], [0079], and FIG. 14, provides support for a sequencer/sequencing instrument which can output data to a computer. However, Applicant’s specification does not provide support for a system capable of amplifying a region in a nucleic acid sample. 

Claim Rejections - 35 USC § 101
The rejection of claims 17-20 under 35 U.S.C. 101 in the Office action mailed 11 Jan. 2021 has been withdrawn in view of the cancellation of these claims received 12 April 2021.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 9, and 17 being representative) is directed to a method, system, and non-transitory machine-readable medium for nucleic acid sequence analysis. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1  and 9 recite the following steps which fall under the mental processes grouping of abstract ideas:
for each of the sequence reads, aligning at least a portion of the first sequence of bases of the left flank adjacent to the repeat region with a reference left flank and at least a portion of the second sequence of bases of the right flank adjacent to the repeat region with a reference right flank, wherein the reference left flank and the reference 
initializing mean values for initial clusters of the set of flow space signal measurements for the given flow based on an expected value of the flow space signal measurements for the given flow for each initial cluster, wherein each initial cluster corresponds to each initial homopolymer length observed in a base space;
determining one or more optimum clusters for the set of flow space signal measurements for the given flow, wherein each of the optimum clusters is associated with a homopolymer length; and
modifying a base call at the position in the repeat region sequence to the homopolymer length associated with a corresponding one of the one or more optimum clusters for the flow space signal measurements for the given flow to produce a corrected repeat region sequence, thereby correcting an insertion error or a deletion error.
The identified claim limitations falls the group of abstract ideas of mental processes, for the following reasons. In this case, aligning a portion of the first sequence of bases and the portion of the second sequence of bases with a reference left flank and reference right flank involves performing data comparisons between the base sequence and a reference sequence, which can be practically performed in the mind. Initializing mean values for initial clusters of the set of flow space measurements for the given flow based on an expected value of the flow space signal measurements for each initial cluster involves setting initial an initial mean value for the initial clusters to expected values based on analysis of a histogram, which amounts to a mere analysis of data. Similarly, determining one or more optimum clusters for the flow space signal measurements involves analysis of the clusters to determine an optimum cluster, which can be 
Dependent claims 2-8 and 10-16 further recite an abstract idea. Dependent claims 2 and 10 further recite the mental process of calculating a number of repeats for the corrected repeat region sequence. Dependent claims 3 and 11 further recite the mental process of generating a mixture model of probability density functions, wherein each function is associated with a cluster of flow space signal measurements and a membership parameter. Dependent claims 4 and 12 further recite the mental process of analysis of the probability density function to comprise Gaussian probability density functions. Dependent claims 5 and 13 further recites the mental process of maximizing a probability of the mixture model for the set of low space signal measurements for the given flow with respect to the membership parameter as to form the optimum clusters. Dependent claims 6 and 14 further recite the mental process of applying an expectation maximization to a Gaussian mixture model. Dependent claims 7 and 15 further recite the mental process of applying a variant caller to the first sequence of bases of the left flank and the second sequence of bases of the right flank corresponding to the corrected repeat region sequence to determine a variant type and variant location. Dependent claims 8 and 16 further recite the mental process of combining results for the number of repeats for the corrected repeat region sequence and the variant type and the variant location for the left flank and the right flank corresponding to the corrected repeat region sequence. Therefore, claims 1-16 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), 
Dependent claims 2-8 and 10-16 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 9 include:
amplifying a target region of a nucleic acid sample in a presence of a primer pool to produce a plurality of amplicons, the primer pool including first and second target specific primers, the first and second target specific primers targeting a marker region, wherein the marker region includes a repeat region of bases, wherein the repeat region includes a plurality of repeats of a repeated sequence bases (claim 1);
sequencing the amplicons to generate a plurality of nucleic acid sequence reads corresponding to the marker region, wherein each of the sequence reads includes a first sequence of bases of a left flank, a second sequence of bases of a right flank and the repeat region of bases positions between a rightmost base of the left flank and a leftmost base of the right flank, wherein the repeat region includes a plurality of repeats of a repeated sequence of bases (claim 1);
receiving a plurality of flow space signal measurements corresponding to the set of repeat region sequences associated with the marker region, wherein the plurality of flow space signal measurements includes a set of flow space signal measurements for a given flow that corresponds to a position in the repeat region sequence; 
a processor (claim 9); and
receiving a plurality of nucleic acid sequence reads of a plurality of amplicons, the amplicons produced by amplifying a target region of a nucleic acid sample in a presence of a primer pool, the primer pool including first and second target specific primers, the first and second target specific primers targeting a marker region, the nucleic acid sequence 
The additional elements of amplifying a target region of a nucleic acid sample and sequencing the amplicons to generate sequencing reads only serves to collect data for use by the abstract idea, which amounts to insignificant extra-solution activity and does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g).
Furthermore, a processor and receiving data are generic computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. 
Therefore, the additionally recited elements amount to insignificant extra-solution activity and/or merely invoke computers or other machinery as a tool to perform an existing process, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-16 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. 
Dependent claims 2-8 and 10-16 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 9 include:
amplifying a target region of a nucleic acid sample in a presence of a primer pool to produce a plurality of amplicons, the primer pool including first and second target specific primers, the first and second target specific primers targeting a marker region, wherein the marker region includes a repeat region of bases, wherein the repeat region includes a plurality of repeats of a repeated sequence bases (claim 1);
sequencing the amplicons to generate a plurality of nucleic acid sequence reads corresponding to the marker region, wherein each of the sequence reads includes a first sequence of bases of a left flank, a second sequence of bases of a right flank and the repeat region of bases positions between a rightmost base of the left flank and a leftmost base of the right flank, wherein the repeat region includes a plurality of repeats of a repeated sequence of bases (claim 1);
receiving a plurality of flow space signal measurements corresponding to the set of repeat region sequences associated with the marker region, wherein the plurality of flow space signal measurements includes a set of flow space signal measurements for a given flow that corresponds to a position in the repeat region sequence; 
a processor (claim 9); and
receiving a plurality of nucleic acid sequence reads of a plurality of amplicons, the amplicons produced by amplifying a target region of a nucleic acid sample in a presence of a primer pool, the primer pool including first and second target specific primers, the first and second target specific primers targeting a marker region, the nucleic acid sequence reads produced by sequencing the amplicons corresponding to the marker region, wherein each of the sequence reads includes a first sequence of bases of a left flank, a second sequence of bases of a right flank and a repeat region of bases positioned between a rightmost base of the left flank and a leftmost base of the right flank, wherein the repeat region includes a plurality of repeats of a repeated sequence of bases (i.e. data input).
The additional elements of amplifying a target region of a nucleic acid sample in a presence of a primer pool including first and second target specific primers targeting a marker region including a repeat region to generate amplicons, and sequencing the amplicons to generate a plurality of nucleic acid sequence reads is well-understood, routine, and conventional. This position is supported by Borsting et al. (Next generation sequencing and its applications in forensic genetics, 2015, Forensic Science International: Genetics, 18, pg. 78-89; previously cited). Borsting et al. reviews the use of next-generation sequencing in forensic genetics (Abstract), which includes analyzing short tandem repeat markers by amplifying selected repeat target regions including repeat regions using primers and then sequencing the amplified repeat regions (Abstract; Fig. 2; pg. 80, col. 1, para. 3). Therefore, the additional elements, when considered alone an in combination, are not sufficient to amount to significantly more than the recited judicial exception.
The additional elements of a processor, non-transitory machine readable storage medium, and receiving data are conventional computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements, when considered alone and in combination with the other additional elements, are not sufficient to amount to significantly more than the judicial exception. 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO]
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 12 April 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant remarks that the step of “amplifying a target region of a nucleic acid sample in a presence of a primer pool to produce a plurality of amplicons” provides a physical transformation that targets a marker region in the nucleic acid sample that includes a repeat region of bases to produce amplicons corresponding to a marker region, and the step of “sequencing the amplicons to generate a plurality of nucleic acid sequence reads…” provides another physical transformation so that recited judicial exception is integrated into a practical application, and that the amplifying and sequencing steps are not insignificant extra-solution activity (Applicant’s remarks at pg. 10, para. 2).
This argument is not persuasive. When determining whether a claim integrates a recited judicial exception into a practical application in Step 2A, Prong Two, whether the claim effects a transformation or reduction of a particular article to a different state or thing is considered. An "article" includes a physical object or substance. When determining whether a claim integrates a judicial exception into a practical application of a particular transformation, whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps) is considered. A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception into a practical application. In this, case the steps of amplifying a target sequence of a nucleic acid sample and then sequencing the amplicons only serve to collect data 
Regarding arguments that the amplifying and sequencing steps are not insignificant extra-solution activity, MPEP 2106.05(g) states that when determining whether an additional element is insignificant extra-solution activity, examiners may consider whether the limitation amounts to necessary data gathering or outputting (i.e. all uses of the recited judicial exception require such data gathering or outputting). In this case, analyzing a nucleic acid sequence (e.g. aligning…, initializing mean values…, determining one or more optimum clusters…, and modifying a base call…) requires generating the nucleic acid sequences to be analyzed; therefore, the steps of generating the nucleic acid sequence by amplifying and sequencing is required by all uses of the recited judicial exception, and as such, the limitations amount to necessary data gathering. Therefore, these limitations are insignificant extra-solution activity.

Applicant remarks that the improvement in the practical application includes the correction of the repeat region sequence to remove an insertion error or a deletion error, and examples of the improvement are shown in FIGS. 8A-B, 9A-B, and 10-10B and described in para. [0060] to [0062] of the specification (Applicant’s remarks at pg. 10, para. 2).
This argument is not persuasive. An improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(a) II. In this case, any alleged improvements in correcting repeat region sequences by removing an insertion or deletion error amounts to an improved abstract idea, which is not an improvement to technology, and thus does not integrate the recited judicial exception into a practical application.

Applicant remarks that claims 2-8 and 10-16 depend from claims 1 and 9 and are patent eligible for at least the same reasons (Applicant’s remarks at pg. 10, para. 3 to pg. 11, para. 1).
This argument is not persuasive for the same reasons discussed above regarding independent claims 1 and 9.

Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 5, 9-11, 13, and 17-18 under 35 U.S.C. 103 as being unpatentable over Gymrek et al. (lobSTR: A short tandem repeat profile for personal genomes, 2012, Genome Research, 22, pg. 1154-1162 and supplemental) in view of Quince et al. (Accurate determination of microbial diversity from 454 pyrosequencing data, 2009, Nature Methods, 6(9), pg. 639-641, ONLINE methods and supplementary) in the Office action mailed 11 Jan. 2021 has been withdrawn in view of claim amendments and/or cancellations received 12 April 2021.
The rejection of claims 7-8, 15-16, and 19-20 under 35 U.S.C. 103 as being unpatentable over Gymrek et al. in view of Quince et al., as applied to claims 2, 10, and 18 above, and further in view of Vallone et al. (Sequence Diversity within STR Loci: Applications to Human Identification, 29 May 2015, National Institute of Standards and Technology, pg. 1-30) in the Office action mailed 11 Jan. 2021 has been withdrawn in view of claim amendments and/or cancellations received 12 April 2021.

Conclusion
No claims are allowed.
Claims 1-16 are free of the prior art. 
Independent claims 1 and 9 recite “…initializing mean values for initial clusters of the set of flow space signal measurements for the given flow based on an expected value of the flow space signal measurements for the given flow for each initial cluster, wherein each initial cluster corresponds to each initial homopolymer length observed in a base space; determining one or more optimum clusters….”. Accordingly, claims 1 and 9 involve initializing mean values for clusters based on an expected flow signal measurement for each cluster, each cluster 
 Dependent claims 2-8 and 10-16 are free of the art for the same reasons discussed above regarding independent claims 1 and 9, from which they depend.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631